UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2232



RICHARD E. SNYDER; MARION B. SNYDER,

                                            Petitioners - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                               Respondent - Appellee.



Appeal from the United States Tax Court.     (Tax Ct. No. 97-24568)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard E. Snyder, Marion B. Snyder, Appellants Pro Se.  Frank
Phillip Cihlar, Kenneth L. Greene, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard E. and Marion B. Snyder appeal from the tax court’s

order denying their motion for an injunction to remove a lien and

to order the Internal Revenue Service to refrain from collection

activity with respect to the amount of taxes due under a correction

notice.   We have reviewed the record and the tax court’s order and

find no reversible error. Because the summary assessment for which

the lien was obtained concerned a deficiency that was not part of

the deficiency amount challenged in the Snyders’ petition pending

in the tax court, the tax court lacked jurisdiction to issue the

requested injunction. See 26 U.S.C.A. § 6213(a), (b)(1), (d)(2)(D)

(West Supp. 1999).   Accordingly, we affirm.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2